On Motion for Rehearing.
A proposition in this motion is that we have erred in holding that Theo. Keller recovered a judgment on the notes and lien *309retained in the deed front Gessler to Lindow and Porter; this not being supported by testimony. The judgment itself tends to show that it was on the same notes, though it does not do so in terms. The amount of recovery bears resemblance to the amount of the notes, the lien foreclosed affects the same tract, and the defendants in the judgment are the makers of the notes. For some reason neither party saw fit to introduce the pleadings in that case, if they were found.
Appellant in making this point has overlooked the testimony of Mrs. Lindow, who stated concerning the said judgment that “Lindow did not owe any other debt besides this one that was sued on. ⅜ * * Mr. Lindow’s was clear; nobody had anything on his land whatever, his 80 acres.” In view of this, the identity of the vendor’s lien notes given by Lindow and Porter, with the lien debt foreclosed, is made reasonably certain, and a finding by the trial court to that effect would have been warranted by the evidence.
The motion is overruled.